 


109 HR 55 IH: To make the Federal employees health benefits program available to individuals age 55 to 65 who would not otherwise have health insurance.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 55 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Dreier introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To make the Federal employees health benefits program available to individuals age 55 to 65 who would not otherwise have health insurance. 
 
 
1.Eligibility for fehbp coverage 
(a)In generalChapter 89 of title 5, United States Code, is amended by adding at the end the following: 
 
8915.Coverage for the near elderly 
(a)For purposes of this section, the term qualified individual means an individual who, as of the date on which such individual first submits an application for health insurance coverage under this chapter in accordance with subsection (d)— 
(1)is at least 55 but less than 65 years of age; and 
(2)has not been covered under any policy of health insurance for at least the preceding 30 days. 
(b)Subject to the succeeding provisions of this section, any qualified individual may enroll in an approved health benefits plan under this chapter, for self alone, so long as such individual pays currently into the Employees Health Benefits Fund, under arrangements acceptable to the Office of Personnel Management, the total subscription charges required. 
(c)The total subscription charges required in the case of an individual enrolled in a health benefits plan under this section shall be equal to the sum of the employee and agency contributions that would apply under this chapter in the case of an employee enrolled in the same health benefits plan and level of benefits for self alone. 
(d)An application to obtain health insurance coverage under this section may be submitted during any open enrollment period normally provided for under this chapter and at such other times as the Office may by regulation prescribe. 
(e)Notwithstanding any other provision of this section— 
(1)an individual may not enroll or remain enrolled in any health benefits plan pursuant to this section after attaining age 65; and 
(2)an individual whose enrollment under this section is terminated, whether voluntarily or involuntarily, shall be barred from subsequently reenrolling under this section. 
(f)The Office shall prescribe such regulations as may be necessary to carry out this section.. 
(b)Conforming amendmentThe table of sections for chapter 89 of title 5, United States Code, is amended by adding at the end the following: 
 
 
8915. Coverage for the near elderly. 
(c)Effective dateThe amendments made by this section shall apply with respect to coverage in contract years beginning later than 6 months after the date of the enactment of this Act. 
 
